DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09/12/2022 is acknowledged. Claims 64 and 69-87 are under examination.

Priority
Claim 64 requires “collecting the release[d] signal oligonucleotide by aspirating the solution located directly above the specific location that was illuminated using a capillary tube”. Provisional applications 62/193,819 and 62/261,654 do not support this limitation. Provisional application 62/277,283 supports this limitation (see claims). Therefore, the working priority date for the claims is 01/11/2016.

Claim Objections
Claim 64 is objected to because of the following informalities:  in step (3), the word “release” should be “released”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64, 70-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 8, 10-16, 21, 24, 25 and 30 of U.S. Patent No. 10,501,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘777 claims disclose:
Regarding claim 64, A method comprising: 
(1) contacting at least one protein target in a tissue sample with at least one probe comprising a target-binding domain, a signal oligonucleotide and a photo-cleavable motif located between the target binding domain and the signal oligonucleotide;
‘777 claim 1: “a) contacting the tissue sample with a solution comprising at least 15 species of probes, the probes comprising a target-binding domain, a signal oligonucleotide, and a photo-cleavable motif located between the target-binding domain and the signal oligonucleotide, wherein each species of probe comprises a unique protein target-binding domain that hybridizes to one of the at least 15 target proteins”
(2) illuminating a specific location of the tissue sample with light sufficient to release the signal oligonucleotide;
‘777 claim 1: “illuminating a first location of the tissue sample with light sufficient to release signal oligonucleotides at the first location”
(3) collecting the release signal oligonucleotide by aspirating the solution located directly above the specific location that was illuminated using a capillary tube;
‘777 claim 1: “c) collecting the signal oligonucleotides released in step (b) from the solution proximal to the first location”; ‘777 claim 24: “wherein the proximal solution is collected by aspirating”; ‘777 claim 25: “wherein the solution proximal to the first location…[is] collected using…a capillary tube”
and (4) identifying the released signal oligonucleotide, thereby detecting the at least one protein target in the specific location of the tissue sample that was illuminated
‘777 claim 1: “identifying and quantifying via multiplexed immunohistochemistry the signal oligonucleotides collected in step (c), thereby determining the abundance of the at least 15 target proteins in the first location”

Regarding claim 70, wherein detecting comprises determining the identity and the abundance of the at least one protein target
‘777 claim 1: ““identifying and quantifying via multiplexed immunohistochemistry the signal oligonucleotides collected in step (c), thereby determining the abundance of the at least 15 target proteins in the first location”.

Regarding claim 71, wherein the at least one protein target comprises at least two distinct protein targets or at least two copies of the same protein target
 ‘777 claim 1: “thereby determining the abundance of the at least 15 target proteins in the first location”

Regarding claim 72, wherein detecting comprises comparing the abundance of each distinct protein target [note: the Examiner construes this to mean comparing the abundance of each distinct protein at the first specific location, since that is all that is specified in the claim]
‘777 claim 1: “thereby determining the abundance of the at least 15 target proteins in the first location”; given that the abundance was determined for each of the 15 target proteins, the term “comparing” would encompass simply knowing the abundance values for the different target proteins.

Regarding claim 73, further comprising repeating at least steps (2) to (4) on at least a second specific location of the tissue sample
‘777 claim 1: “e) illuminating at least a second location of the tissue sample with light sufficient to release the signal oligonucleotides at the at least second location; f) collecting the signal oligonucleotides released in step (e) from the solution proximal to the at least second location; g) identifying and quantifying via multiplexed immunohistochemistry the signal oligonucleotides collected in step (f), thereby determining the abundance of the at least 15 target proteins in the at least second location”

Regarding claim 74, wherein detecting comprises comparing the abundance of the at least one protein target in the specific location and in the at least second specific location
‘777 claim 1: “comparing the abundance of the at least 15 target proteins in the first location of the tissue sample to the abundance of the at least 15 target proteins in the at least second location of the tissue sample”

Regarding claim 75, wherein the specific location and the at least second specific location comprise the same cell type or distinct cell types
‘777 claim 3: “wherein the at least one cell in the first location and the at least one cell in the at least second location are the same cell type”; ‘777 claim 4: “wherein the at least one cell in the first location and the at least one cell in the at least second location are distinct cell types”

Regarding claim 76, wherein the tissue sample is directly immobilized to a surface or is indirectly immobilized to a surface
‘777 claim 6: “wherein the tissue sample is directly immobilized to a surface or is indirectly immobilized to the surface”

Regarding claim 77, wherein the tissue sample is a 2 to 1000 µm thick tissue section
‘777 claim 7: “wherein the tissue sample is a 2 to 1000 μm thick tissue section”

Regarding claim 78, wherein the tissue section is obtained from a formalin-fixed paraffin embedded (FFPE) sample
‘777 claim 8: “wherein the tissue section is obtained from a formalin-fixed paraffin embedded (FFPE) sample”

Regarding claim 79, wherein the tissue sample is fixed or unfixed
‘777 claim 10: “wherein the tissue sample is fixed or unfixed”

Regarding claim 80, wherein the tissue sample is stained or labeled thereby allowing visualization of a subcellular, cellular, or tissue-related structure in the stained or labeled tissue sample
‘777 claim 11: “further comprising staining or labeling the tissue to allow visualization of a subcellular, cellular, or tissue-related structure”

Regarding claim 81, wherein the signal oligonucleotide is a single-stranded nucleic acid or a partially double-stranded nucleic acid
‘777 claim 12: “wherein the signal oligonucleotide is a single-stranded nucleic acid or a partially double-stranded nucleic acid”

Regarding claim 82, wherein a negative purification is used to remove intact probe molecules from the released signal oligonucleotides, wherein the negative purification comprises an affinity purification comprising contacting an intact probe with an immobilized oligonucleotide that is complementary to a portion of the intact probe or an immobilized antibody or protein-binding motif that recognizes and binds to a portion of the intact probe, wherein the intact probe's target binding domain comprises a universal purification tag or sequence that is partially complementary to the immobilized oligonucleotide or is capable of being recognized or bound by the immobilized antibody or protein-binding motif
‘777 claim 13: “further comprising a purification step to remove intact probe molecules from the released signal oligonucleotides, the purification step comprising an affinity purification comprising contacting an intact probe with an immobilized oligonucleotide that is complementary to a portion of the intact probe or an immobilized antibody or protein-binding motif that recognizes and binds to a portion of the intact probe”; ‘777 claim 14: “wherein the target binding domain of the intact probe comprises a universal purification tag or sequence that is partially complementary to the immobilized oligonucleotide or is capable of being recognized or bound by the immobilized antibody or protein-binding motif”

Regarding claim 83, wherein the illumination is provided by a light source selected from the group consisting of an arc-lamp, a laser, a focused UV light source, and light emitting diode (LED)
‘777 claim 15: “wherein the source of light is selected from the group consisting of an arc-lamp, a laser, a focused UV light source, and light emitting diode (LED)”

Regarding claim 84, wherein the light is UV light
‘777 claim 16: “wherein the light is UV light”

Regarding claim 85, wherein the target-binding domain is selected from the group consisting of an antibody, a peptide, an aptamer, and a peptoid
‘777 claim 21: “wherein the target-binding domain is selected from the group consisting of an antibody, a peptide, an aptamer, and a peptoid”

Regarding claim 86, wherein the protein target is an intact protein, a plurality of polypeptides, a polypeptide, or a peptide
‘777 claim 1: “thereby determining the abundance of the at least 15 target proteins in the first location”; note that a protein is a polypeptide, and 15 proteins is a “plurality of polypeptides”

Regarding claim 87, wherein the method further comprises illuminating a region of interest using a laser scanning device or a digital mirror device (DMD)
‘777 claim 30: “wherein first location and the at least second location are illuminated using a laser scanning device or a digital mirror device (DMD)”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64 and 69-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitation "the solution located directly above the specific location that was illuminated" in step (3).  There is insufficient antecedent basis for this limitation in the claim. Claims 69-87 are rejected based on dependency from claim 64.

Claim 69 contains the trademark/trade name nCounter®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a molecular barcode and, accordingly, the identification/description is indefinite.

Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 recites the limitation "the tissue section".  There is insufficient antecedent basis for this limitation in the claim. Claim 78 depends from claim 64, which only recites a “tissue sample”.

Claim 84 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 recites the limitation "the light".  There is insufficient antecedent basis for this limitation in the claim. Claim 84 depends from claim 64, which only recites a “illuminating”. Amending “the light” to “the illumination source” would be more favorably considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 64, 69-71, 73, 76, 78-81, 83-87 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (WO 2015/128272) in view of Karsten (US 2010/0178650).
Regarding claim 64, Alexander disclosed:
A method comprising: (1) contacting at least one protein target in a tissue sample with at least one probe comprising a target-binding domain, a signal oligonucleotide and a photo-cleavable motif located between the target binding domain and the signal oligonucleotide;
 Paragraph [0004], e.g.: “…contacting a sample with a probe comprising a photo-cleavable moiety, a specific binding moiety, and a detection tag using conditions sufficient to facilitate binding of the specific binding moiety to a target in the sample…”.
Paragraph [0056] and figure 1B, e.g.: “FIG. 1(B) illustrates exemplary probe 110, wherein the specific binding moiety 101 is an antibody 111; the probe further comprising photo-cleavable moiety 102 and unique sequence identifier 113, which acts as the detection tag. Unique sequence identifier 113 may include a particular sequence, or can be configured to have a particular size (e.g., certain number of nucleotides). These variable and selectable characteristics provide the ability to uniquely and discriminately detect each different unique sequence identifier effectively coupled to a sample target by a probe.” Note the photocleavable moiety (photo-cleavable motif) is located between the antibody (target-binding domain) and the unique sequence identifier (signal oligonucleotide).
Paragraph [0121], e.g.: “Embodiments of the probe and method disclosed herein may be used to identify and/or quantify many different biological targets. Throughout this disclosure when reference is made to a target protein, it is understood that any polynucleotides associated with that protein can also be used as a target…Some embodiments of the disclosed method may be used to detect and quantify DNA, RNA, and proteins of the same target (e.g., HER2) simultaneously from the same sample (e.g., from the same tissue section).”
(2) illuminating a specific location of the tissue sample with light sufficient to release the signal oligonucleotide;
Paragraph [0004]: “…selecting a region of the sample for irradiation based on contextual information; irradiating the selected region of the sample with light of a wavelength and an intensity sufficient to cleave the photo-cleavable moiety, thereby freeing the detection tag from the selected region of the sample…”.
(3) collecting the released signal oligonucleotide; 
Paragraph [0017]: “FIG. 10 is a schematic drawing illustrating a method for performing contextual tissue diagnostics which shows iterative irradiation of a sample and separate collection of detection tags therefrom into distinct vessels, which may or may not include location tags.”
Paragraph [0139] and figure 7, e.g.: “…irradiating a selected portion of the sample with light, as indicated by arrow 710, cleaves photo-cleavable moiety 702, freeing detection tag 713. Detection tag 713 can then be removed from the sample (e.g., through pipetting, contact transfer, absorption, rinsing, microfluidics, rinsing, or other appropriate method), optionally purified (e.g., through use of optional label 714), and analyzed by an appropriate technology (e.g., an array, NGS, PCR, etc.).”
and (4) identifying the released signal oligonucleotide, thereby detecting the at least one protein target in the specific location of the tissue sample that was illuminated
Paragraph [0004], e.g.: “…detecting the detection tag.”
Paragraph [0170], e.g.: “Next generation sequencing provides the ability to sequence a large number of samples, wherein each sample may comprise multiple targets and/or specific binding moieties bound to unique sequence identifiers. As each unique sequence identifier is different, each of the multiple different targets and/or specific binding moieties can be bound to its own unique sequence identifier. Once isolated, unique sequence identifiers can be differentiated during sequencing and the particular target and/or specific binding moiety identified based on its correlated unique sequence identifier.”
See also paragraph [0172]: 
In particular disclosed embodiments, the method may comprise a histochemical assay suitable for detecting one or more targets in a sample. The probes used in these embodiments typically comprise an antibody as the specific binding moiety, a photo-cleavable moiety, and a tag sequence or a unique sequence identifier. Particular embodiments of the method concern exposing a biological sample, such as a tissue sample [e.g., an FFPE tissue sample], to one or more probes comprising an antibody that can either bind directly to a target in the sample, or indirectly to a target. For example, particular embodiments concern first contacting the sample with a primary antibody, followed by contacting the sample with a probe comprising a secondary antibody, a photo-cleavable moiety and a unique sequence identifier Cor tag sequence], where the secondary antibody specifically recognizes the primary antibody. If a unique sequence identifier is used, then it can be released via selective irradiation and the sequence determined to identify the target detected. This embodiment also can be used to quantify the number of bound antibodies in the tissue as the number of sequencing reads can equate directly to the number of bound antibody-unique sequence identifier conjugates.
Regarding claim 69, see paragraph [0040], e.g.: “Detecting can also encompass performing sequencing, array analysis and/or PCR amplification of a detection tag.”
Regarding claim 70, see paragraph [0121], e.g.: “Embodiments of the probe and method disclosed herein may be used to identify and/or quantify many different biological targets.” See also paragraph [0170], e.g.: “Thus, the identity of the target and/or specific binding moiety may be detected with increased accuracy as compared to typical tissue analytical techniques. Additionally, the quantity of specific binding moieties bound in a particular portion of a sample may be determined based on the isolated unique sequence identifiers.” See also paragraph [0172], e.g.: “This embodiment also can be used to quantify the number of bound antibodies in the tissue as the number of sequencing reads can equate directly to the number of bound antibody-unique sequence identifier conjugates.”
Regarding claim 71, see e.g. paragraph [0004], e.g.: “This method may further include contacting that includes multiple probes having specific binding moieties to multiple targets, the multiple different probes comprising unique detection tags and unique specific binding moieties and detecting the detection tag includes detecting the multiple unique detection tags.”
Regarding claim 73, see e.g. paragraph [0004]: “Illustratively, the method may further include selecting additional regions so that the method further includes iteratively and separately irradiating the additional regions. The method may further include iteratively depositing the detection tags from the additional regions in additional separate reaction vials.”
Regarding claim 76, see paragraph [0038], e.g.: “…such as a biological sample affixed to a slide…”.
Regarding claims 78 and 79, see paragraph [0172], e.g.: “Particular embodiments of the method concern exposing a biological sample, such as a tissue sample [e.g., an FFPE tissue sample], to one or more probes comprising an antibody that can either bind directly to a target in the sample, or indirectly to a target.” FFPE tissue samples are fixed (formalin-fixed paraffin embedded).
Regarding claim 80, see paragraph [0150], e.g.: “For example, fluorescence microscopy and/or phase contrast microscopy techniques known in the art can be used to visualize the shape and/or arrangement of cell components thereby facilitating selection of these particular regions for analysis.”
Regarding claim 81, see page 84, where Alexander disclosed three exemplary sequences to be used as unique sequence identifiers; note all are represented by a single strand.
Regarding claim 83, see paragraph [0159]: “Exemplary light sources include, but are not limited to, lasers, LEDs, or lamps…”.
Regarding claim 84, see paragraph [0159]: “In particular disclosed embodiments, the light is ultraviolet light having a wavelength ranging from about 200 nm to about 400 nm.”
Regarding claim 85, see e.g. paragraph [0172]: “The probes used in these embodiments typically comprise an antibody as the specific binding moiety…”.
Regarding claim 86, see e.g. paragraph [0123]: “Similarly, a target polypeptide can vary substantially in size. The target polypeptides typically include at least one epitope that binds to a peptide specific antibody, or fragment thereof.”
Regarding claim 87, see e.g. paragraph [0135]: “FIG. 5(C) shows a schematic depiction of a digital micromirror device (DMD) being used to selectively irradiate portions of the slide.”
Alexander did not disclose aspirating the solution located directly above the specific location that was illuminated using a capillary tube. However, Alexander did disclose pipetting (paragraph [0039]).
Karsten disclosed an apparatus for acquiring cells from tissue sections on a microscope slide. The apparatus comprised a glass capillary with a fiber optic for illumination of the capillary tip. Cells could be aspirated from the slide. See paragraph [0038]. Karsten disclosed (paragraphs [0008]-[0009]): “The benefits of this approach are tremendous. For example, low cost of CTAS allows collection of specific cell types and tissues for any research laboratory or medical institute without significant investments, as well as to reduce the amount of tissue sections used…This is a simple and cheap way of collecting desired tissues or cells when proper size of capillary is used. It can be used on live tissues, fresh frozen tissues or fixed. It can be integrated with GFP recognition unit allowing collection of genetically labeled cells. It is cheap, so any research group or laboratory can afford it therefore the market for this instrument is big. Briefly, when properly optimized it will provide similar capabilities of LCM or FACS but with lower costs, less limitations and user-friendlier environment.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use the apparatus of Karsten for recovering the photocleaved detection tags when practicing the method of Alexander, since Karsten’s apparatus was designed to obtain samples from small, discrete areas of a tissue section on a slide, which is precisely what was needed in Alexander’s method. Given that Karsten’s apparatus was able to obtain cells from a tissue section, one would have had a reasonable expectation of success in using it to aspirate fluid containing cleaved detection tags when practicing the method of Alexander. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637